845



      OFFICE   OF THE A‘ITORNEY       GENERAL     OF TEXAS
                             AUSTIN




Boaorablo Tom I, Bartl4y
crlafna1 Distrlot Attonlsy
Eieal&O coullty
z;binburg, Texas




                                                        10 lntitlad


                                                  pi1    a,   LWJ,   m-
                                                  atfinr whlah we




     ioreolceure 5alo tare t&4
      or all llsnr an6 a&h        tar   taxeo   a&nst     thr
     prcperty sor th4 year 19399
           -3. Ir suit OatI be RaintolzIed on 1939
     taxoe wbloh beooim doliaquant, 12 not *id in
     full on or baforo January  31 1140, 01~Pabru-
     ary   1,   1940,     is   1;s.   Iiall     mtltlad    to trio maam
     a~srion            ivith rsiorezce          to suah   taxss  a~ sol-
     leotad     as 011 all other              drlbr,usnt   toxos?n

          Ysotion b of artialr 7336, Vomon’o                         :anotated
Civil YtatUte8, maas,  in part, aa i0ll.ow8I

           *All poll    taxes   UnC all ad valoros  taxes,
     uniooo one-half (h) thereof have b44n paid 08
     or t#r0r0  m~oiia4r      th5xt14~  a0 horslnabove pro-
     vidad, ahall become dolinn;uent if not p%ld prior
     to tabmary   tlrst     of she ysar next 4ii0cosding
     tha par r0r vthlah ths return       of &he asr6suiiant
     roll8  0r tha county are mde       to the Coniptroller
     0r Publio dooounts. . .m

          Artiols 7Z24, Varnca~s Anmtatsd                        Civil Statutes,
Tead3, in part, as I-ollowa:

             *During ttm month of JurJ each year, or
     aa soon t&.rsaSter aa praotloablo, the ool-
     lsotor of taxas in eaoh oountp ot tnis State
     mhall ~41 to the tu roll ed.brs~a OS eaah~
     ownor of any land5 or lots eituated          in thr
     oounty a notios siiowlng th4 amount of taxer de-
     linquent or past tie and ung4id agat?ot all
     8-h lands and lots as showu by the dsllnnguMt
     tax reoord of TAO oounty       al file in the orrio
     or the tax oollsator, a duplimits ot whloh &all
     also have been fllsd In the offA           of the Oomp-
     trollar     of the State aonroved by auoh oifiae.
     but failure --  to send or~~eoolre &ah rottoo &all
     bsn~so            to a oiIX%-iEZitW         TiEK      3iZ
     ~%~a~o-o~ln                     a bris??fo~tlon           oi
     the landa WIZ late app&.ng           delinpmt    in4 the
     various atma or amounta bus egafnnst.        &oh lands
     an4 lots for eaob year aa they appax to be de-
     llnpuent acocwUn~         :o such raaord~, and it ohs11
     also r40 ite that 'anloos the owner or auoh lota
    ‘or leni; dseozlbsd     thrsin   &all    gay to the tax
     oolleotor tlka amunt of t4x44, interest,              nal-
     ties and aosta set forth 5x1 such ootfoa         Y r thin
        thirty       tiyS      f22OE~ the        6C%tt3 Of    EOtkl4,       that        th4
        Cotiaty      or      distrl.3t attorney
                                      will instltuts
        suits      for       tho
                        oolleotioa OS sunh LX.UO~S ud
        tar the  f01~4li1~ur4 oi the aoa4titutionQ    liea
        syninst suo!i lands acd lot5. . .? (Undarscor-
        ina; ours)

              Artiolo 7326, Vormn’rt                         &not&tad           Oivll         &tut4s,
rwdo,      in part, am r4m0u5r

                  Vhsnever any tares on rsal sotate h3va
        bseom        dslhgmnt            it      s&121 be       t&a     6uty     or     the
        oouaty attorney upon *ha ex?LratLw                                of tha
        thirty riays aotias pravldod for In the two pre-
        64dlng articles or as mcm ther~aft4r a5 &a-
        tioabls, to iii0 euit In the name of the stats
        of T4xas, in the dietriot oourt of the wunty
        *hare sush rcrrrlestate 13 situatsd, r0r the
        total anount or tams,   lntsrmt,  penalty tin6
        oootrr     t&at      hays     rac-aia~        UllpalC     rar     all     years
        sinks  the thirty-first   CAY of Ceoezber, 1908,
        with lnterust     ooqutsd thereon to tha t&s
        firsd for tliu trial therbor at the rata of sir
        per 0-t psranma,and     shall pray Zor judgasnt
        for the paytint of the ssvo,zal a%mnts 40 speol-
        fis6      tiierd.n         un& &own to          bs due and unpaid  by
        the      46linzpmIt          tax raoarrds        OS aaid oounty   and
       .a140 that      ailoh iand bs sold LO aatisry BBf 4
        JuLgzkxxt fur all tame, intermt, penalty and
        h303ta* ani ior auoh other miist as t&a state
       ~r;ty be entltlwi      to under tL4 la*iand fact4. , .,I

                    pro~lslans or Section b, xrtiole 7336,
                  Under the
sup,       72~ la&
                ad valorim taxa* are now delinquent fn
those lnatunces w&hvm ona-half (jt) of aald taxee wsr8 not
pal6 on or belore Novemlar 30, lQ39 and wham they wbro
not pal4 in full on or borers Jtmuary 31, lp40.

            ArtLole 7524, supra, aacmg other t:-iaF;a,proviae~
that bring    ths wnth 0r July or RS soon tlw;aaftsr as la
pruotf~ble,    the 0oUsutor of taxaa shall 6&L to the tax
roll s&Q408    OS the deliagmnt   tax ownsr a notias estting
cut the anrount of deUnnl:uent taxes.   This Artlola iurthsr
pmvidss that euah notiaa shall aontaFn a provlaion that,
unless said belkquent    teJas are galC wlthln 30 days from
the date of th4 notlas, the oounty or distriot attorney '4lJ.l
Gonora3la     Tom 1. Sxrtley, Fag0 4



lnrtituta     a   suit     r0r   the   001100ti0n   0r   8nia   t3xlbs.   xrti-
Cl6 722326,supra, 2xmsa~otksr t;in&s,                provlIcea    that the
oounty attorn63y ShQll iilh s'2l.tror all deliil$UUlt t.4xszl
Ciid CD raal 83stat.uugoa the axsiratioa 05 the 30 daajrs
not108 aa j;mvl&e6 r0r la 3rtt~lb 72.24, 3upra.

             Prior to 1123, it ~58 halO that the giving or
the noticr,     fu grovldsd for in Artlola 7324, aupa, was a
prere-,uiolts to the malntsna,?oe 0r a suit     by tam skits  far
the ooll~otlon     of delln.;usnt ad valorem tame.    Iiut Y.
State, 110 Texas &04, 217 9. x. 1034.




              "The       plalntirr
                           in srror amtends   that, by
      tka above  statutory ~rov19Lx3,   tia :i+ine of
      iho grsacribsd notloe to the reoord owner la
      cat3 a oondittcn psaedent    to a foreolosw
      suit; ala that, slnoa suah ccmiition   greoedent
      was not mst, tha 10a in abatuent     eb:~~ld have
      bofwl SustQlIlsd. Et till bo obsarrab that fn dr-
      tiou 7324 it ls provided that 'failwe     to soat
      or rtsoefw3 such notics shall ba no dartitn;deto a
      suit brought Por tax~a.~                ko oPti&.mlly psyns~6
      in the ymar 1915, t&o #tatlAd waioh -101cozsti-
      tutma art~ale 7324 Bid not oopicain this pmvi-
      slon. If the auid 8krtufe,    ass it rms ori&wlly
      anooted, had reai~lnec).
                             tazlaadeb, there &Aght hara
      bean scma foroa to the ccmtmtio:: .mdo by t&a
      pmmrr      in 8rror, POP in the year 1320 the
      &a~waa Court had before it t!lo ori&txl       stat‘ltg
      and ha14 that the prsserib~d mtice uaa a oondl-
      tic;n ~eoac0rit to 3 roraal0sa      cit.  ant    Y.
      state, ll0 ~2s. 204 217 3. ii. 1034. However,
      after the Eeclsicn In that wwe was barxioQ Gcwn,
      the La8lslature, in the              year 19E3, so ariionded
      said 6tatr;te aa to onrbc*o@ sit&in its tom8 t&8
      g+Povlsim lart ;ucted. Aott SOOcnd callaa sss-
      3,ton, 1.123, p. 32, 0. w.   It ia to h, ~reoumd
      that tL10 e;a~Wnt     was tide In view of the hold-
      -   of the &prerns court In t!# tlunt  Caw,  and
                                                                                                849




                “It    is earnoatly         eontended       that       tie     pra-
       YISIJ~ in qs3stion ?YP rsfamaoa  ti, sdoh Ga-
       fanoe3 PS go trj th8 state~a 03~3%0r BatiOn, and
       xot to tote r&it   or the atrta to au.   The pm-
       viai   deo~ree    that raibr% to &?a the not.103
       ~h11 te 910 detsnla to a J::Lt bm*qht r0r tares.
       Thin langa@     ia s:UrIoIeztly o@=ipreheMlva to
       exalude        troa     tns reoord     omer     any 31~~ lookIng
       to the dateat of a tax suit,      05 aooount of a
        faIliie of the ttxx aollsator    to ;orfc-rxi his duty
       ~9 the atatnta p-d3oritoa;      anQ 8uch exolusiun i3-
       ;~lLss that the presorl!eQ     rx&ios &GA! no ioa,;ar
       0wtitm              a   303dition     poeat           t3    a    aqat     for
       taxas.    T&Is lql1ociti.m     ncy.iireraaddrtIzn;tl.
       strength rr05 tka pre~uasd r30t t&bit ths u~gisla-
       turo haQ ia icing tha holeins ci Zha ;iipxi8           Gc*art
       l.5 t!ao Eunt C&S%* i3asi&a,      as the stzt,lta staod
       -when the i,e&lat;lre     onfie tc z1~6cC it In 1323, It
       216 i-d S$iiB that th8 OAbSiGn        Gf tie   t33: OOZES-
       tor to pd0i72     his thty, u:th rsspzat to sc.Ld
       notlcl?, xas t0 aomtitcta       a tktr~3~3~to tha statds
       ca;i;12 of nciL::n a&.nst     the ;Iroprty   oxmr.      sm-
       hill Y. ~;tate, ll.5 Tax. 258, 280 S, 3. 7’32; State
       v. iieath (3~.    Oir.   Agg.) 220 S. ii. 567. The LSW
         rrja~.~~a tiut tho La~lsla~xre
              .~ < the statstd In 1921,,rrrdarstaod
                                                          this sha
       f t -~
            ~~sn~.cQ                          an% that the Fro-
       vision In c,iicatlen was i.zrarted for a useful pur-
       poSJ* cd my :aeii           prpsc     tL;c provfaicn    could
       powLbly soroe foati to ran&ear uaavailnbls         to the
       propssty awxer ths FrIvIlajY of P~vti~ 12.5 suit
       abated on aooount of the tu collzctcr’~            Csllz’,uancj.”
                It    is     alear that     tnc   ralluro     0r       tie     oollootor   0r
tare3 to aecd o=t the uotloe        111 question                   will not defeat tL:e
silt   for    dellqu3nt    tares.  Pm& reading                      the last sentence
rr0i5 the     &bow ywtet! oplnicn,    MB reeai:                   the cnccluslan   that,
althdi;JL     f~:L;;;‘n to smt: or roaalv0 ths                    mtlaa in cusstim
rill   not    ei3r0rit tat wat for dalin3mt                       t~rda; n8verth0les3,
                                                                   850


Eonorablo Tos L. Bafblay, Page 6



a suit for 1939 delin~uant taxus oannot    be maintained uli-
til thi,rty &ys after the notioe Is 2ioaa or oould have
boon girsn by tha colledor    of taxer to the delinqm.&
~rop3rty oml8r.   ;(a bsllave that this eontantion la sup-
 ortdd by th0 Iwgaga     ln iUoe et al, T. Stata et al.
?civ. hpjl. 1929) 20 3 . 3. (2) lOtX%,'whi0h read8 as foll.oiru:

          "By IL 3. art. 7326, It ia aade the duty
     of ths oountg attormy to laatituta suits to
     oolleat tKxea whioh have beacae deu.Ai,uellt,
     but suoh 8iit3 are not to bs filed uutil after
     the expiratloa of 30 bnycr from the giving of
     th6 notioe to the ownar~, a8 pmvfaed for by
     artialeo 73Z4 ahd 7325."
            ahat we have said tk.us far appllee only to the
1939 aa valoreatazes      whioh baoaza delirquent on irebrarap
1, 1940.    It sould   autim that as to these taxes you are ua-
dar na duty   to mAntain     a suit tbarsrora until the mith
or X’qkzt,   1340, at the earSant,      whara thasre am no taxes
ealin:luent ror pior yaars. mmmfsr,         if you ara fnpleaded
in a tax suit   by another tmlng unit or you join In a suit
bSaU&ht by Mother     taXia& Unit, YOU BU8t Of ne!w3.%Slty, in-
oluda the 1939 d0llzquueat ad valoram taxes beontwr 01 tha
QlWiSiOAB    of SsOtion   I.0 of MtiOls   7345b. Said a6Otion
reads a* r0um8:

           "300. 10.   The purohaaer of gmporty     sold
     ror taxes In suoh ror0el06ura suit shnLltak0
     title frae and~olsar Cs all lien8 ark olalur
     f0r taxes agalmt   stih proparty delfnl;usnt at
     the tia 0r judpmnt in aaid suit to any tax-
     hg unit whlah *#as a +rty to aald au5.t M
     whfcsh had been oened with oitatisc la said sit
     aa reqd.rQd by this haten ('Jcderaearing rrjrs)

           It I8 0’~s O~~,A~QA
                             tiat 8    s*uit om   now be   riled
0r .a juqp3nt oaf8 now be taken ior tax63 dslhquent ror
ths year or yeart prior to 1939. 3aeause of the grovl-
aions of daotkm 10 of hrtlela 7345b, supra, the 1939 tars8
xnust or na0assity ba icol;lctadin my $&nant    takasn at this
t-bath  '$ia
           think that Afilole 794Jb,  augra, further oontaua-
platas ?&at a suit illed for dsllrquent tams shall iiloluda
all taxa  d8lim;ua-h at tna the   of the rlilingof ths sdt.
Bar thesa raasoaa wo advise you that, in tiioss lnstaneaa
v&are thors are taxan dallnrluant for ysara prior to 1939 in
                                                                                                    851

Zanorable       Ton I,. 31-?&y,               Aige 7


addition to t!io3e dellnquant for 1939, you oan now main-
tain a suit for all of t&e delinquent taxad and a JuCgmt
0911 be 'd'dn at any tine.
                $6 think what we have said                   t':u.a rar    axwern       your
first r,uosti;n.

           In asxwsr to your aeoond c;uertLn,       we advlee you
that  ii a &d@mxt ls taken in a delinc;wnt         tax suit after
February 1, lG40, in H suit brought pursuant         to the prod-
slow of Artiole 754%. stqra,          an& wMah  judgstmt doea not
include Xx deit?%Lcnt tses for 1939, wkbh,            undar the gro-
vhlonr   of hr:icio     7536, Seotior: b, bsolss dtlin;wnt     on
PebrJary 1, 1340, the prohassar of the poprty           at the tore-
clom..ra sale takes tha ~b;l~ rree ati olsar Cf all liens and
ohisis for tams azaainst the property f~l- the year 1933.
ii%5 OW O&liOA      30.  9-1670.




                   Xn    ooaneati-n         -with your third      cpesticn,         you In-.
rorJa ua ln your Letter  that   u.   Ii&l1 hae a oantraot with
EidalgO county to ooliaot     aelim.iuent t&me and that the
1939 dOliIl;WAt  tares are to b6 inoluded glthin      'AS term
of     tm oontmot             ss eman as a suit          rury be maints&md~thcrson.
                   ~3OAiASe     Of    th8    prQVidQA8      Of   d?tiab       73455,    S-SpS+K,’
a strlot   burdari lr piaCed upon the tax Collecting    ng8aaiaa
to see t'ilat all tams,   delinquent at the tim OS JuQmmt,
are inoliided in tiny ju&pnnt v&en thaz particular       taxin&
Iunit Is a pwty to a suit in whloh Judgment is taken.          I@.
all   is uniier a duty to 8~8 that no Judg*nt     is taken ror
delinquent   taxss in uhlCh Eidal&o County ia 8 prty LULlUs
all delin;umt     taxes, both oounty and State, and lnoluding
thone tetxus dallm;ut?nt for the year 133E, are inciudsd        with-
in     sold   Judgast.

              'de quote at length from the oasa of Um.la fadepen-
dent     Sohool District  v. City or Uexia (Aaprsme Court) 133 5.
 ii.   (2) lJ.8 3s ru4wii8
iionorttble   ToBi L . ffertley   , Pnga 6


           'It is rurthsr contended thet the .:ot 1s
      unoonstitutlonal because it violates thr pro-
      visiona of Artiol@ 3, 3~. 55, 3nd iictiale 8,
      340. 10, of our State Cmstit~ti.3, Vernon's
      Ann. St.  Theas ArtLoles read as follcws~

           "Art. 3, MO. 55# 'The Le#slatva      &all
      hays no pow4r to release or e.xtiqui3h, or to
      aut!mrizt the reieadng or extingul3hZng     in
      whole or ti part, the tidebtwkxss, liabflity
      or obllgatIon of any coaoratloz or 5ntiividua1,
      to thla State or to any county or defir?ed sub-
      Civioian th4rsof, or ether Iounlaipal corgoratlon
      there&x, exce t delin-,wnt taxes rrhieh imsve besn
      due for a per Pod of at leaat tan yaars.*

           'Article 6, ooo. 101 'The tB&hture       ~hsll
      ham no power to ralaaw    the izhabitar,te of, or
      propsrty in, any oounty, oitp or town Srom the
      payumnt or faxso levied ror State  or 00unty p'ir-
      poses, unless in casz) oi &mat public calanit-j
      Is any such county, oity or town, whan such mlsase
      my Ss mds   by a vote of two-this&j of each iiouae
      or the L4&a.aturs.'

             "Lo this oonneotiun, it is cijt cix~teaded
      that tha statute under 0iinsiCeration   u~derta44
      dir4otl.y to release my tnxos to anyme but it
      is oontendod in sfleat *&at shoe ths Aot author-
      izes the plaintiff to Join as defendants all
      otk4r taxing units him$ng lfans a+iast     ai4 pop
      erty an4 tither ~ruvlc;uathat the p*urchaser of
      the jcopertg nerd nt suoh rorsoi0aurs    sale shall
      take titla thr4to    rr44 0r sil liam3 ror taxss
       owing tit14 taxln;
                        untts tbst were pertios       to tho
      suit, it is possible    ror ti43 repasai~2istivss   0r
      a taxlag unit by railint;   to apgecir md ru4 0lnlrJ
      rot t&s term dw to thareby mlve mi r&wsa      to
      the propertj- owner the 11~ for such taxes. ;i'b
      reco~lts    that it is w4sibl4,     under the A& Tii
      c*ws on,     or sua h n;pr444nta~lves,    by t&sir  once-
      Iassr.e.43 or otbd~~is4.    to ail   to proD4rlp rora-
      01034 th4 114~s h4lc-Z by the tnxlng units whioh
      they rspmsznt,     but this        danmr inherant in
      all ~ovoraantal     functla4s&fo&ad        by huaxm
      agents.    It hss slw'9y3 ties-. possibly  tor ao:n5b3-
      sisner?’ aarts     by failti:   co amoss propH+y at
                                                                                           853


Honorabla   Toa L. 'rlnrtlny,           Page 9


      its PU.l vaha,    or fez attmneys    by failing
      to properly p2v5 up their aaaeci ~ZI tax salts,
      0r ior juror3 bjr improperly resolving     r,uea-
      thns 0t tact ia war of the tax debtor, to
      thrsby tqrlve     a taxingunit 0r it8      uat  dues,
      but  tha aera existems   of thfs’poasib    lity doas
      net rmdsr all our tax laws unaonstItuti:,nal,
      It la erosu3sd that all. nubllo ofrlclalo      will
     honcrstly      D4rrOrfi    thati     0rri0m       dutiris,        Jade-
      aoa v. Polk IA.7 Tax, 73, 297 S. 3. 2x9, an& the
      stata   azd'ocin~tltutisnal provl3i:m in :iuesti;VI
                 "iihen so   00mim0a,         the   a+atute       is    not    un-
      c&itutloml          on the gmumls st&ed.     This
      axaot oootuztisn Ma8 c&a in t&o a38e 0r ;;lllaoy
      Couaty Sataf Control md Gaprmmaat Dlat. iuo. 1
      VD Lewis, Tar. cir. A?>., 1.19 S&. 24 l59, and
      tha San Antcmfo Court in tbt oase. in an oAni:m
      by Aziocinte    Justioe   Slatcon, orsriuled ths-oon-
      tuntlan.     xi ti4 dstuto     is followed and the or-
      rlasr3p3rriom thotr &AT”y ea they am presumd
      to 40.it fill be i;nws~Ibla  to astiar any spsofal
     bjrefit un the tax debtor. . .*I (Lhdmsoorbq     sx3)
            The cmnty          and 33-e      will    lose     tPair      llans       ror
1939 ~elin.g~~nrtax45           in those      oasas where they are               p4rti48
to  a salt  uzeerain a jai,g~ant   ia takaan&at sxoluds4 the said
loss delln~qsnt tams uncsr the plsln grorl3ion             oi 34otion
10 of Arttala 7W5b, su,x-a.        It iS Ztr. &11'S     tilttj' t0 084
that ci3 lii3n rcr iii-i3 3333 t&x53 is not lo&.        4% suit can
nwd bc r-zzF::t-~lmd for tSe 1333 dellngmt         taxes in the mn-
nap herein Intiiostod.      ;h'4 mat say, tbw3rcm,        that 22, Hall
is entitlsc    to the o~s3iia        on the 1359 Qelkrrgwnt        taxes
aaoorGlilc; +a t!! tcr::s of hia ccntraot.